





CITATION: R. v. Hindessa, 2011 ONCA 477



DATE: 20110624



DOCKET: C52910



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Rouleau JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Arssei Hindessa



Appellant



Brian Snell, for the appellant



Deborah Krick, for the respondent



Heard and endorsed: June 14, 2011



On appeal from sentence imposed by Justice Anne Malloy of the
          Superior Court of Justice, sitting with a jury, dated July 27, 2009.



APPEAL BOOK ENDORSEMENT



[1]

As the trial judge observed, correctly in our view, this was a
    particularly brutal and savage crime characterized by gratuitous violence and
    mutilation. The trial judge also found, again correctly, that there was an
    element of planning involved. The victim was vulnerable and in a domestic relationship
    with the offender. It is apparent that she wished to end the relationship but
    the appellant would have no part of that. If he could not have her, no one
    could.

[2]

The trial judge was entitled to conclude, as she did, that it was
    unclear as to whether the appellants mental health issues had anything to do
    with the crime. She did however, consider his mental state and treated it as a
    mitigating factor. While we have no difficulty with that, in terms of
    mitigating factors, the appellants mental state in our view was marginal at
    best. Balanced against that are a host of aggravating factors, including the
    nature and brutality of the crime, which we have referred to, the appellants
    history of violence towards the victim and his spouse and his utter disregard
    for court orders intended to restrain and modify his behaviour.

[3]

In short, he is a man who holds himself above the law, a factor which
    the trial judge quite properly took into account as a significant aggravating
    feature.

[4]

As for the range of sentence in these types of crimes, the trial judge
    was alive to the relevant authorities from this court and provided cogent
    reasons for concluding that 18 years was an appropriate period for parole
    ineligibility in this case. We see no error in her analyses or conclusion.

[5]

Accordingly, while leave to appeal sentence is granted, the appeal is
    dismissed.


